281 F.2d 71
108 U.S.App.D.C. 238
James DANIELS, Appellant,v.UNITED STATES of America, Appellee.
No. 15693.
United States Court of Appeals District of Columbia Circuit.
Argued June 29, 1960.Decided July 14, 1960.

Mr. John W. Kern, III (appointed by this court), Washington, D.C., and Mr. Melvin Hirshman (appointed by the District Court), Washington, D.C., for appellant.
Mr. Daniel J. McTague, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before WILBUR K. MILLER, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted under a six-count indictment charging violation of the narcotics laws.  He appeals.


2
Appellant urges, first, that the evidence was not sufficient to sustain the jury's verdict of guilty on the charges which arose from two sales.  We think the evidence is adequate to sustain the jury's verdict.


3
He next urges that the jury was not properly instructed.  It is to be noted that no exception was taken to the judge's charge, and we see no reason to exercise our discretion under Rule 52(b), Fed.R.Crim.P. 18 U.S.C.A.


4
Finally, appellant urges ineffective assistance of counsel.  This point is totally without merit.


5
Affirmed.